Order entered August 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01330-CV

                  IN THE INTEREST OF J.A.H AND J.A.H, CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-13133-R

                                           ORDER
       We GRANT appellant’s August 25, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by OCTOBER 2, 2015. We caution appellant that no further

extension will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE